 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    LORETTA BRUCE,                                        No. 2:17-cv-02201-MCE-KJN
12                         Plaintiff,
13               v.                                         ORDER
14    HARTFORD LIFE INSURANCE
      COMPANY,
15
                           Defendant.
16

17
18           Presently before the Court is Plaintiff Loretta Bruce’s (“Plaintiff”) motion for

19   reconsideration (ECF No. 31) of the Magistrate Judge’s order (ECF No. 30) denying in

20   part several of her motions to compel discovery in this long-term disability action.1 More

21   specifically, the magistrate judge declined to compel discovery regarding other claims

22   brought by other claimants that have previously been considered by Defendant Hartford

23   Life Insurance Company (“Defendant”) and the doctor who performed Plaintiff’s

24   Independent Medical Examination, Dr. Mark O. Bernhard. For the following reasons,

25   that Motion is DENIED.2

26           1
               Plaintiff also subsequently filed a Motion to Modify the Scheduling Order to allow additional time
     to conduct the requested discovery.
27
             2
              Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the pleadings in accordance with E.D. Local Rule 230(g).
                                                            1
 1           In reviewing a magistrate judge’s determination, the assigned judge shall apply
 2   the “clearly erroneous or contrary to law” standard of review set forth in Local Rule
 3   303(f), as specifically authorized by Federal Rule of Civil Procedure 72(a) and 28 U.S.C.
 4   § 636(b)(1)(A).3 Under this standard, the Court must accept the Magistrate Judge’s
 5   decision unless it has a “definite and firm conviction that a mistake has been committed.”
 6   Concrete Pipe & Prods. Of Cal., Inc. v. Constr. Laborers Pension Trust for So. Cal., 508
 7   U.S. 602, 622 (1993).
 8           After holding a hearing on Plaintiff’s Motions, the magistrate judge issued a
 9   written order stating:
10                   As the court noted at the hearing, large portions of plaintiff’s
                     requested discovery, especially concerning other claimants
11                   and claims that may have little similarity to the claim at issue
                     here, essentially amount to a fishing expedition not permitted
12                   by the Federal Rules of Civil Procedure. See Fed. R. Civ. P.
                     26(b)(1); see also State Farm Mut. Auto. Ins. Co. v. Campbell,
13                   538 U.S. 403, 423 (2003) (holding that a punitive damages
                     analysis should focus primarily on what the defendant did to
14                   the present plaintiff and not on alleged bad conduct towards
                     others).
15
16   ECF No. 30 at 2 n.1. Upon reviewing the record in its entirety, the Court finds that the

17   Magistrate Judge’s discovery ruling not clearly erroneous or contrary to law. To the
18   contrary, the Magistrate Judge’s decision was absolutely correct and appropriate under
19   both the circumstances and the law. Plaintiff’s Motion for Reconsideration (EFC No. 31)

20   is consequently DENIED, and her Motion to Modify the Scheduling Order (ECF No. 35)
21   is DENIED as moot.
22           IT IS SO ORDERED.
23   Dated: December 30, 2018
24
25
26
             3
                Federal Rule of Civil Procedure 72(a) directs the district court judge to “modify or set aside any
27   portion of the magistrate judge’s order found to be clearly erroneous or contrary to law.” Similarly, under
     28 U.S.C. § 636(b)(1)(A), the district judge may reconsider any pretrial order “where it is shown that the
28   magistrate judge’s order is clearly erroneous or contrary to law.”
                                                            2
